Emery, J.
This action is based on R. S., ch. 51, § 141, which is as follows:—
“Sec. 141. Every railroad company, in making contracts for the building of its road, shall require sufficient security from the contractors for the payment of all labor thereafter performed in constructing the road by persons in their employment; and such company is liable to the laborers employed, for labor actually performed on the road, if they, within twenty days after the completion of such labor, in writing, notify its treasurer that they have not been paid by the contractors. But such liability terminates unless the laborer commences an action against the company, within six months after giving such notice.”
I. The defendant company contends that the plaintiff' is not within the statute, because, though a laborer on the railroad in the work of its construction, he was not in the direct employment of the firm or company with which the railroad made its contract, *138but was in tbe employment of a sub-contractor once or twice removed. We have no doubt, however, that the plaintiff is plainly within the spirit of the statute. We said in Rogers v. The Dexter and Piscataquis Railroad Company, 85 Maine, 373, that the statute was plainly intended for the benefit of laborers. We now say, with the court of Massachusetts construing a similar statute, that the design of the statute was to give to the laborer a right of action, not only against the contractor who employed him, but also against the owners of the railroad whose structure received an added value from the labor furnished. Hart v. Boston, Revere Beach & Lynn Railroad, 121 Mass. 511; — also with the court of Appeals of New York, that it seems clear that the legislature intended to make provision for all laborers who should perform work in constructing the road for any contractor, whether such contractor entered into a contract immediately with the railroad company or with one who had thus contracted with that company. Kent v. N. Y. Central R. R. Co., 12 N. Y. 632. Any other interpretation would nullify the statute. It is common knowledge that contracts for building railroads are nearly always taken in the first instance by construction companies or syndicates, who then let out the entire work in various divisions to sub-contractors, without themselves directly employing any laborers. The most, if not all the work of building the railroad, is thus done by laborers directly employed by subcontractors. If these should be excluded from the statute by interpretation, its evident purpose would be defeated.
II. The defendant company further contends that the plaintiff should have given the statute notice within twenty days from the end of each month in order to recover of the railroad company his unpaid wages for that month, and hence cannot recover his wages for June. The statute, however, only requires him to give one notice and that within twenty days after the completion of the labor. This plaintiff worked continuously on the railroad during June, July, August and September under the same sub-contractor. He gave the notice within twenty days after the completion of those four months. This was sufficient. The statute makes no *139requirement of any notice at stated times during the progress of the laboring. The notice given seasonably at the end relates back and covers all unpaid wages accrued since the beginning of the continuous employment. The unpaid wages in this case amount to eil0.76.

Judgment for the plaintiff.